DETAILED ACTION
This final rejection is responsive to the amendment filed 01 September 2022.  Claims 1-15 are pending.  Claims 1, 8, and 14 are independent claims.  Claims 1, 8, 10, and 14 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections under 101
Applicant’s amendments have been fully considered and they are persuasive.  The rejections are withdrawn.

Claim Rejections under 102
Applicant’s prior art arguments have been fully considered and they are persuasive.  The rejections are withdrawn.  Accodringly, new references, Deventer (US 2015/0199568 A1) and Zhang (US 2013/0294694 A1), have been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evers (US 2014/0258838 A1) hereinafter known as Evers in view of Deventer (US 2015/0199568 A1) hereinafter known as Deventer in view of Zhang (US 2013/0294694 A1) hereinafter known as Zhang.

Regarding independent claim 1, Evers teaches:
an imaging device to scan a document and generate a scanned document;  (Evers: ¶[0014] and ¶[0021]; Evers teaches scanning a document and generating an image of it.)
a display to provide a graphical user interface (GUI) to display the scanned document and an electronic form;  (Evers: Fig. 3 and ¶[0016], ¶[0032], and ¶[0037]; Evers teaches displaying the scanned document and the expense form side-by-side.)
a zonal optical character recognition (OCR) device to scan a selected area of the scanned document; and  (Evers: ¶[0037]; Evers teaches performing OCR on a particular selected area of an image.)
a processor communicatively coupled to the imaging device, the display, and the zonal OCR device, wherein the processor is to receive a selection of the selected area on the display, to receive a selection of a field on the electronic form, to obtain data from the selected area of the scanned document that is scanned, and to enter the data in the field of the electronic form that is selected.  (Evers: ¶[0037]; Evers teaches performing OCR on a particular selected area of an image wherein the user selects a portion of the image, then selects input field 210 of the expense form, which populates the input field with the value of the selected area.)
...
...
...
...

Evers does not explicitly teach:
wherein the apparatus is communicatively coupled to an application server and a database via a communication interface, the apparatus to: 
receive an input specifying a workflow for processing the scanned document, the input corresponding to a selection via a workflow menu option presented by the display and specifying the electronic form; and 
query the application server to obtain the selected workflow from the database, 
wherein the processor is to automatically generate, in response to the query, the electronic form based on the selected workflow.

However, Deventer teaches:
wherein the apparatus is communicatively coupled to an application server and a database via a communication interface, the apparatus to:  (Deventer: Fig. 3 and ¶[0035], ¶[0037], and ¶[0045]-¶[0046]; Deventer teaches communicating with server and database to determine the type of template to correlate the document.)
...
query the application server to obtain the selected workflow from the database,  (Deventer: Fig. 3 and ¶[0035], ¶[0037], and ¶[0045]-¶[0046]; Deventer teaches communicating with server and database to determine the type of template to correlate the document.)
wherein the processor is to automatically generate, in response to the query, the electronic form based on the selected workflow.  (Deventer: Fig. 3 and ¶[0035], ¶[0037], and ¶[0045]-¶[0046]; Deventer teaches communicating with server and database to determine the type of template to correlate the document.)

Evers and Deventer are in the same field of endeavor as the present invention, as the references are directed to extracting data from electronic documents to enter into a form.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine scanning a document and extracting data to input into a form as taught in Evers with further selecting a template from a server which acts as a workflow to process the form as taught in Deventer.  Evers already teaches the system performing OCR on a selected area by the user and entering the data into the form.  However, Evers does not explicitly teach further selecting a template from a server which acts as a workflow to process the form.  Deventer provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Evers to include teachings of Deventer because the combination would allow providing a form with the highest similarity to the document, as suggested by Deventer: ¶[0006].

Evers in view of Deventer does not explicitly teach:
receive an input specifying a workflow for processing the scanned document, the input corresponding to a selection via a workflow menu option presented by the display and specifying the electronic form; and: 

However, Zhang teaches:
receive an input specifying a workflow for processing the scanned document, the input corresponding to a selection via a workflow menu option presented by the display and specifying the electronic form; and:  (Zhang: Fig. 5 and ¶[0055]; Zhang teaches allowing the user to select a template which defines zones for extraction.)

Zhang is in the same field of endeavor as the present invention, since it is directed to extracting data from electronic documents to enter into a form.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine scanning a document and extracting data to input into a form with selecting a template from a server which acts as a workflow to process the form as taught in Evers in view of Deventer with further allowing the user to select the template as taught in Zhang.  Evers in view of Deventer already teaches the system performing OCR on a selected area by the user and entering the data into the form and further selecting a template from a server which acts as a workflow to process the form.  However, Evers in view of Deventer does not explicitly teach allowing the user to select the template.  Zhang provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Evers and Deventer to include teachings of Zhang because the combination would allow the user to control form extraction.

 


Regarding claim 2, Evers in view of Deventer in view of Zhang further teaches the apparatus of claim 1 (as cited above).

Evers further teaches:
wherein the display is a touch screen device and the selection of the selected area and the selection of the field are performed via touch input on the display.  (Evers: ¶[0035] and ¶[0037]-¶[0038]; Evers teaches the user performing a touch selection on a touch screen.)




Regarding claim 3, Evers in view of Deventer in view of Zhang further teaches the apparatus of claim 1 (as cited above).

Evers further teaches:
wherein the scanned document and the electronic form are shown side-by-side in the display.  (Evers: Fig. 3 and ¶[0016], ¶[0032], and ¶[0037]; Evers teaches displaying the scanned document and the expense form side-by-side.)




Regarding claims 8 and 14, these claims recite a method and a non-transitory computer readable storage medium that performs the function of claim 1; therefore, the same rationale for rejection applies.




Regarding claim 9, Evers in view of Deventer in view of Zhang further teaches the method of claim 8 (as cited above).

Evers further teaches:
wherein the receiving, the performing, and the entering is repeated for a plurality of fields and a plurality of areas on the scanned document.  (Evers: Fig. 3 and ¶[0028]-¶[0031]; Evers teaches multiple fields which can be filled in with the same procedure.)



Regarding claim 10, Evers in view of Deventer in view of Zhang further teaches the method of claim 8 (as cited above).

Zhang further teaches:
further comprising: receiving, by the processor, an indication of the workflow associated with the scanned document.  (Zhang: Fig. 5 and ¶[0055]; Zhang teaches allowing the user to select a template which defines zones for extraction.)




Regarding claim 15, Evers in view of Deventer in view of Zhang further teaches the non-transitory computer readable storage medium of claim 14 (as cited above).

Evers further teaches:
further comprising: instructions to repeat the instructions to receive, the instructions to obtain, and the instructions to populate for a plurality of areas and a plurality of fields until a completed electronic form is generated.  (Evers: Fig. 3 and ¶[0028]-¶[0031]; Evers teaches multiple fields which can be filled in with the same procedure.)



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Evers in view of Deventer in view of Zhang in view of Welling (US 2011/0255784 A1) hereinafter known as Welling.

Regarding claim 4, Evers in view of Deventer in view of Zhang further teaches the apparatus of claim 1 (as cited above).

Evers does not explicitly teach the limitations of claim 4.

However, Welling teaches:
wherein the processor is to calculate a confidence score based on a prediction of the selected area for the field on the electronic form.  (Welling: ¶[0038] and ¶[0313]-¶[0316]; Welling teaches determining a confidence score of extracted data.)

Evers and Welling are in the same field of endeavor as the present invention, as the references are directed to extracting data from electronic documents using OCR.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine scanning a document and retrieving user selected data using OCR as taught in Evers with further calculating a confidence score for the selected area as taught in Welling.  Evers already teaches the system performing OCR on a selected area by the user.  However, Evers does not explicitly teach further calculating a confidence score for the selected area.  Welling provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Evers to include teachings of Welling because the combination would allow more accurate data retrieval, as suggested by Welling: ¶[0036].






Regarding claim 5, Evers in view of Deventer in view of Zhang in view of Welling further teaches the apparatus of claim 4 (as cited above).

Welling further teaches:
wherein the prediction is based on data collected from other users that use the apparatus.  (Welling: ¶[0038] and ¶[0313]-¶[0316]; Welling teaches improving the accuracy of data extraction by predicting occurrences of instruction blocks based on detected layout patterns from forms that have been submitted by users of the data extraction system.)







Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Evers in view of Deventer in view of Zhang in view of Welling in view of Chellapilla (US 2004/0181749 A1) hereinafter known as Chellapilla.

Regarding claim 6, Evers in view of Deventer in view of Zhang in view of Welling further teaches the apparatus of claim 4 (as cited above).

Evers in view of Deventer in view of Zhang in view of Welling does not explicitly teach the limitations of claim 6.

However, Chellapilla teaches:
wherein the processor is to automatically populate fields of the electronic form without user selections from data obtained from zonal OCR performed on the scanned document when the confidenceWO 2020/122894PCT/US2018/065182 15 score is above a threshold.  (Chellapilla: Fig. 12 and ¶[0124]-¶[0125] and ¶[0149]; Chellapilla teaches automatically inserting pieces of information from an electronic image based on determination of a confidence level.)

Chellapilla is in the same field of endeavor as the present invention, since it is directed to extracting data from electronic documents.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine scanning a document and retrieving user selected data using OCR as taught in Evers with further automatically extracting and populating data as taught in Chellapilla.  Evers in view of Welling already teaches the system performing OCR on a selected area by the user and calculating a confidence score for the area.  However, Evers in view of Welling does not explicitly teach further automatically extracting and populating data.  Chellapilla provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Evers and Welling to include teachings of Chellapilla because the combination would allow more efficient data extraction.






Regarding claim 7, Evers in view of Deventer in view of Zhang in view of Welling in view of Chellapilla further teaches the apparatus of claim 6 (as cited above).

Chellapilla further teaches:
wherein the electronic form that is automatically populated is shown in the display to be verified when the confidence score is below a high threshold and above a low threshold.  (Chellapilla: Fig. 12 and ¶[0124]-¶[0125] and ¶[0149]; Chellapilla teaches automatically inserting pieces of information from an electronic image based on determination of a confidence level.  Further, Chellapilla teaches different indicators based on confidence levels, which can be represented by values 0 to 1.  Accordingly, Chellapilla teaches verification of data below a confidence of 1, which is indicated in a specific manner and of data which is above a confidence level of 0, which is indicated in a specific manner.)







Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Evers in view of Deventer in view of Zhang in view of Chellapilla (US 2004/0181749 A1) hereinafter known as Chellapilla.

Regarding claim 11, Evers in view of Deventer in view of Zhang further teaches the method of claim 10 (as cited above).

Evers in view of Deventer in view of Zhang does not explicitly teach the limitations of claim 11.

However, Chellapilla teaches:
further comprising: detecting, by the processor, a format associated with the scanned document for the workflow; calculating, by the processor, a confidence score based on a prediction WO 2020/122894PCT/US2018/065182 16 of the area that is selected and the field that is selected.  (Chellapilla: Fig. 12 and ¶[0124]-¶[0125] and ¶[0149]; Chellapilla teaches automatically inserting pieces of information from an electronic image based on determination of a confidence level.)

Chellapilla is in the same field of endeavor as the present invention, since it is directed to extracting data from electronic documents.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine scanning a document and retrieving user selected data using OCR as taught in Evers with further automatically extracting and populating data as taught in Chellapilla.  Evers already teaches the system performing OCR on a selected area by the user.  However, Evers does not explicitly teach further automatically extracting and populating data for multiple fields.  Chellapilla provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Evers to include teachings of Chellapilla because the combination would allow more efficient data extraction.






Regarding claim 12, Evers in view of Deventer in view of Zhang in view of Chellapilla further teaches the method of claim 11 (as cited above).

Chellapilla further teaches:
further comprising: automatically generating, by the processor, a completed electronic form from the data obtained from the scanned document for the workflow when the confidence score is above a high threshold.  (Chellapilla: Fig. 12 and ¶[0124]-¶[0125] and ¶[0149]; Chellapilla teaches automatically inserting pieces of information from an electronic image based on determination of a confidence level.  Further, Chellapilla teaches different indicators based on confidence levels, which can be represented by values 0 to 1.  Accordingly, Chellapilla teaches verification of data below a confidence of 1, which is indicated in a specific manner and of data which is above a confidence level of 0, which is indicated in a specific manner.)








Regarding claim 13, Evers in view of Deventer in view of Zhang in view of Chellapilla further teaches the method of claim 11 (as cited above).

Chellapilla further teaches:
wherein the format is detected based on recognized markers on the scanned document.  (Chellapilla: Fig. 12 and ¶[0052]-¶[0053] and ¶[0117]; Chellapilla teaches identifying and parsing elements based on identified objects in the image.)






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145